DETAILED ACTION
This is a notice of allowance in response to the remarks filed 08/08/2021.
	
Status of Claims
Claims 1-14 are pending;
Claims 1-14 are currently amended; 
Claims 1-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 08/08/2021 are accepted.

Specification
The amendments to the specification filed 08/08/2021 are accepted.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	
	In the Claims Filed 08/08/2021

(currently amended) A modular conduit cable management assembly for fully enclosing, retaining, managing, and accessing a length of one or more cables for use with a vertical structure, the modular conduit cable management assembly comprising:
a plurality of conduit members, each of the plurality of conduit members having a body; with the body of each of the plurality of conduit members comprising: (i) a first end and a second end, (ii) a core, (iii) an anchor, (iv) at least one retaining arm, and (v) a plurality of prongs; with the plurality of prongs of the body of each of the plurality of conduit members extending from the first end of the body of the respective conduit member; each of the plurality of conduit members (i) defining at least one slot opening for receiving the one or more cables, (ii) defining at least one  the respective conduit member; and
a plurality of closure members, each of the plurality of closure members [[are]]is adapted for enclosing at least one of the plurality of conduit members, thereby releasably abutting the at least one retaining arm of the body of the at least one of the plurality of conduit members against the at least one slot opening of the at least one of the plurality of conduit members; 
wherein, with each of the plurality of apertures of a first one of any two adjacent conduit members of the assembled plurality of conduit members being coupled to a respective one of the plurality of prongs of the body of a second one of the any two adjacent conduit members of the assembled plurality of conduit members, and with the chamber of the first one of the any two adjacent conduit members of the assembled plurality of conduit members being coupled to the anchor of the body of the second one of the any two adjacent conduit members of the assembled plurality of conduit members; wherein the assembled plurality of conduit members abut against each other end-to-end, thereby defining at least one continuous conduit track extending through each of the assembled plurality of conduit members, with the at least one continuous conduit track being formed by the at least one conduit track defined in each of the assembled plurality of conduit members; and wherein is configured to fully enclose the length of the one or more cables and prevent the one or more cables retained within the at least one conduit track defined in each of the assembled plurality of conduit members from inadvertently slipping out through the at least one slot opening defined in each of the assembled plurality of conduit members.

(currently amended) The modular conduit cable management assembly of claim 1, the at least one retaining arm of the body of each of the plurality of conduit members forming at least two retaining arms, with each of the at least two retaining arms of the body of each of the plurality of conduit members comprising a lead edge, an arcuate portion, and a trailing end, each of the plurality of conduit members being biased in an open position; and with the at least one slot opening of each of the plurality of conduit members forming from a gap between the lead edge of a first retaining arm of the at least two retaining arms of the body of the respective conduit member and the trailing end of a second retaining arm of the at least two retaining arms of the body of the respective conduit member.


(currently amended) The modular conduit cable management assembly of claim 2, wherein the trailing end of each of the at least two retaining arms of the body of each of the plurality of conduit members abuts and is affixed substantially perpendicular to the core of the body of the respective conduit member; and wherein the lead edge of each of the at least two retaining arms of the body of each of the plurality of conduit members [[are]]is substantially perpendicular to and spaced apart from the core of the body of the respective conduit member.

(currently amended) The modular cable management assembly of claim [[2]]1,  the at least one retaining arm of the body of each of the plurality of conduit members forming four retaining arms, with the four retaining arms of the body of each of the plurality of conduit members being a first retaining arm, a second retaining arm, a third retaining arm, a fourth retaining arm, with each of the four retaining arms of the body of each of the plurality of conduit members comprising a lead edge, an arcuate portion, and a trailing end; the at least one slot opening of each of the plurality of conduit members forming four slot openings, with the four slot openings of each of the plurality of conduit members being a first slot opening, a second slot opening, a third slot opening, and a fourth slot opening, with the first slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the first retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the second retaining arm of the four retaining arms of the body of the respective conduit member, with the second slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the second retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the third retaining arm of the four retaining arms of the body of the respective conduit member,  with the third slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the third retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the fourth retaining arm of the four retaining arms of the body of the respective conduit member, and with the fourth slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the fourth retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the first retaining arm of the four retaining arms of the body of the respective conduit member.    


(currently amended) The modular cable management assembly of claim 1, the core of the body of each of the plurality of conduit members comprising a first end and an opposing second end, with the anchor of the body of each of the plurality of conduit members extending from the first end of the core of the body of the respective conduit member, and with the chamber within each of the plurality of conduit members being defined by the opposing second end of the core of the body of the respective conduit member.

  (currently amended) A modular conduit cable management assembly for fully enclosing, retaining, managing, and accessing a length of one or more cables for use with a vertical structure, the modular conduit cable management assembly comprising:
a plurality of conduit members, each of the plurality of conduit members having a body; with the body of each of the plurality of conduit members comprising (i) a first end and a second end, (ii) a core, (iii) an anchor, (iv) four retaining arms, and (v) a plurality of prongs; with the plurality of prongs of the body of each of the plurality of conduit members extending from the first end of the body of the respective conduit member; with each of the plurality of conduit members (i) defining four slot openings the respective conduit member; and
a plurality of closure members, each of the plurality of closure members [[are]]is adapted for enclosing at least one of the plurality of conduit members, thereby releasably abutting the four retaining arms of the body of the at least one of the plurality of conduit members against the four slot openings of the at least one of the plurality of conduit members; 
wherein, with each of the plurality of apertures of a first one of any two adjacent conduit members of the assembled plurality of conduit members being coupled to a respective one of the plurality of prongs of the body of a second one of the any two adjacent conduit members of the assembled plurality of conduit members, and with the chamber of the first one of the any two adjacent conduit members of the assembled plurality of conduit members being coupled to the anchor of the body of the second one of the any two adjacent conduit members of the assembled plurality of conduit members; wherein the assembled plurality of conduit members abut against each other end-to-end, thereby forming four continuous conduit tracks each extending through each of the assembled plurality of conduit members, with each of the four continuous conduit tracks being formed by a respective one of the four conduit tracks defined in each of the assembled plurality of conduit members; and wherein each of the assembled plurality of conduit members are configured to fully enclose the length of the one or more cables and prevent the one or more cables retained within any of the four slot openings defined in each of the assembled plurality of conduit members.

(currently amended) The modular conduit cable management assembly of claim 6, each of the four retaining arms of the body of each of the plurality of conduit members further comprising a lead edge, an arcuate portion, and a trailing end, with the lead edge of each of the four retaining arms of the body of each of the plurality of conduit members being biased in an open position; and with each of the four slot openings of each of the plurality of conduit members forming a gap between the lead edge of one of the four retaining arms of the body of the respective conduit member and the trailing end of another one of the four retaining arms of the body of the respective conduit member.

(currently amended) The modular conduit cable management assembly of claim 7, the trailing end of the body of the respective conduit member and being affixed thereto, and the lead edge of each of the four retaining arms of the body of each of the plurality of conduit members being substantially perpendicular to and spaced apart from the core of the body of the respective conduit member.

(currently amended) The modular cable management assembly of claim 7, the four retaining arms of each of the plurality of conduit members defining a first retaining arm, a second retaining arm, a third retaining arm, and a fourth retaining arm; the four slot openings of each of the plurality of conduit members defining a first slot opening, a second slot opening, a third slot opening, and a fourth slot opening, with the first slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the first retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the second retaining arm of the four retaining arms of the body of the respective conduit member, with the second slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the second retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the third retaining arm of the four retaining arms of the body of the respective conduit member,  with the third slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the third retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the fourth retaining arm of the four retaining arms of the body of the respective conduit member, and with the fourth slot opening of the four slot openings of each of the plurality of conduit members being formed by the lead edge of the fourth retaining arm of the four retaining arms of the body of the respective conduit member and the trailing end of the first retaining arm of the four retaining arms of the body of the respective conduit member.    

(currently amended) The modular cable management assembly of claim 6, the core of the body of each of the plurality of conduit members comprising a first end and a second end, with the anchor of the body of each of the plurality of conduit members being configured at the first end of the body of the respective conduit member, and with the chamber of each of the plurality of conduit members being defined in the second end of the body of the respective conduit member.


(currently amended) A modular conduit cable management assembly for fully enclosing, retaining, managing, and accessing a length of one or more cables for use with a vertical structure, the modular conduit cable management assembly comprising:
a plurality of conduit members, each of the plurality of conduit members having 



a core extending longitudinally through each of the plurality of conduit members, with the core of each of the plurality of conduit members having a first end and a second end,
an anchor, with the anchor of each of the plurality of conduit members extending from the first end of the core of the respective conduit member,
a plurality of retaining arms, with each of the plurality of retaining arms of each of the plurality of conduit members comprising (A) a first end and a second end, (B) at least one prong extending from the first end of the respective retaining arm of the respective conduit member, and (C) at least one aperture defined within the second end of the respective retaining arm of the respective conduit member,
with each of the plurality of conduit members (A) defining a chamber formed in the second end of the core of the respective conduit member, (B) defining at least one slot opening, and (C) defining a holding cavity for receiving and holding the one or more cables, with the holding cavity of each of the plurality of conduit members forming at least one conduit track within the respective conduit member, and
a plurality of closure members, each of the plurality of closure members [[are]]is adapted for enclosing the at least one slot opening of at least one of the plurality of conduit members; 
wherein the plurality of conduit members are selectively assembled end-to-end, with the at least one aperture defined within the second end of each of the plurality of retaining arms of a first one of any two adjacent conduit members of the assembled plurality of conduit members being coupled to the at least one prong extending from the first end of a respective one of the plurality of retaining arms of a second one of the any two adjacent conduit members of the assembled plurality of conduit members, and with the chamber formed in the second end of the core of the first one of the any two adjacent conduit members of the assembled plurality of conduit members being coupled to the anchor of the second one of the any two adjacent conduit members of the assembled plurality of conduit members; wherein the assembled plurality of conduit members abut against each other end-to-end, thereby defining at least one continuous conduit track extending through each of the assembled plurality of conduit members, with the at least one continuous conduit track being formed by the at least one conduit track defined in each of the assembled plurality of conduit members; and wherein the plurality of retaining arms of each of the assembled plurality of conduit members are configured to fully enclose the length of the one or more cables and prevent the one or more cables retained within the at least one conduit track defined in each of the assembled plurality of conduit members from inadvertently slipping out through the at least one slot opening defined in each of the assembled plurality of conduit members.

(currently amended) The modular conduit cable management assembly of claim 11, each of the plurality of respective conduit member and the trailing end of another one of the plurality of retaining arms of the respective conduit member, and with the lead edge of each of the plurality of retaining arms ofan open position.

(currently amended) The modular conduit cable management assembly of claim 12, the trailing end of each of the plurality of retaining arms of the respective conduit member and being affixed thereto, and the lead edge of each of the plurality of retaining arms of the respective conduit member.

(currently amended) The modular cable management assembly of claim [[12]]11,  the plurality of retaining arms of each of the plurality of conduit members forming at least four retaining arms, with the at least four retaining arms of each of the plurality of conduit members defining a first retaining arm, a second retaining arm, a third retaining arm, and a fourth retaining arm, with each of the at least four retaining arms of each of the plurality of conduit members comprising a lead edge, an arcuate portion, and a trailing end; the at least one slot opening of each of the plurality of conduit members forming at least four slot openings, with the at least four slot openings of each of the plurality of conduit members defining a first slot opening, a second slot opening, a third slot opening, and a fourth slot opening, with the first slot opening of the at least four slot openings of each of the plurality of conduit members being formed by the lead edge of the first retaining arm of the at least four retaining arms of the respective conduit member and the trailing end of the second retaining arm of the at least four retaining arms of the respective conduit member, with the second slot opening of the at least four slot openings of each of the plurality of conduit members being formed by the lead edge of the second retaining arm of the at least four retaining arms of the respective conduit member and the trailing end of the third retaining arm of the at least four retaining arms of the respective conduit member, with the third slot opening of the at least four slot openings of each of the plurality of conduit members being formed by the lead edge of the third retaining arm of the at least four retaining arms of the respective conduit member and the trailing end of the fourth retaining arm of the at least four retaining arms of the respective conduit member, and with the fourth slot opening of the at least four slot openings of each of the plurality of conduit members being formed by the lead edge of the fourth retaining arm of the at least four retaining arms of the respective conduit member and the trailing end of the first retaining arm of the at least four retaining arms of the respective conduit member.

Allowable Subject Matter
Claims 1-14, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a modular conduit cable management assembly as specified in claim 1, claim 6, or claim 11.  Relevant references include Holshausen    (US 5,824,957), Gianfranchi (US 2002/0038718 A1), and Cripps, II (US 9,534,708 B2), hereinafter Cripps.
With respect to claim 1, as similarly stated on pages 12-28 of the Office action mailed 03/08/2021, Holshausen, as modified by Gianfranchi and Cripps, teaches most of the limitations of claim 1 but does not teach "wherein the assembled plurality of conduit members abut against each other end-to-end, thereby defining at least one continuous conduit track extending through each of the assembled plurality of conduit members, with the at least one continuous conduit track being formed by the at least one conduit track defined in each of the assembled plurality of conduit members" in combination with the rest of the limitations of claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Holshausen with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-5) are allowable in the Examiner's opinions.
With respect to claim 6, as similarly stated on pages 12-28 of the Office action mailed 03/08/2021, Holshausen, as modified by Gianfranchi and Cripps, teaches most of the limitations of claim 6 but does not teach "wherein the assembled plurality of conduit members abut against each other end-to-end, thereby forming four continuous conduit tracks each extending through each of the assembled plurality of conduit members, with each of the four continuous conduit tracks being formed by a respective one of the four conduit tracks defined in each of the assembled plurality of conduit members" in combination with the rest of the limitations of claim 6.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Holshausen with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 6.  Therefore, claim 6 and claims dependent therefrom (i.e., claims 7-10) are allowable in the Examiner's opinions.
With respect to claim 11, as similarly stated on pages 12-28 of the Office action mailed 03/08/2021, Holshausen, as modified by Gianfranchi and Cripps, teaches most of the limitations of claim 11 but does not teach "wherein the assembled plurality of conduit members abut against each other end-to-end, thereby defining at least one in combination with the rest of the limitations of claim 11.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Holshausen with any reference(s) in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 11.  Therefore, claim 11 and claims dependent therefrom (i.e., claims 12-14) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631